06/29/2021



                                                                                      Case Number: DA 20-0454




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No. DA 20-0454



STATE OF MONTANA,                              ORDER GRANTING
                                               UNOPPOSED MOTION FOR
      Plaintiff and Appellee,                  EXTENSION OF TIME
v.                                             TO FILE APPELLANT'S
                                               INITIAL BRIEF
GEORGE CARLON,
                                                                         FILED
      Defendant and Appellant.
                                                                          JUN 2 8 2021
                                                                        Bowen Greenwood
                                                                       I r
                                                                                          urt
                                                                         State of Montana




      At the request of Defendant / Appellant, and no objection being interposed by

the State, this Court hereby extends the filing date of Defendant's / Appellant's Initial

Brief to Monday, July 5, 2021.


      So ordered this 21 --1-"-day of                  2021.



                                         Montana Supreme Court

cc:   Attorney General
      Defendant / Appellant c/o Counsel